Title: To Benjamin Franklin from [Ferdinand Grand], [29 November? 1780]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Ce mecredy [November 29, 1780?]
Comme Cest aujourdhuy le Courrier de Nantes Mr Grand croit devoir envoyer cette reponce par Exprès a Monsieur Franklin pour qu’il puisse en faire usage encorre aujourdhuy. Il à Lhonneur de lui observer en meme temps qu’il na point encorre reçu de reponce de Versailles sur le projet de Lettre pour Le Congrés; Et de Lasseurer de Son respect.
 
Notation: Grand.
